DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent claims 2, 9, and 15, all prior art fail to teach or suggest, alone or in combination, the recited apparatus, method, and non-transitory computer readable media.  However, claims 2-20 are currently rejected under a nonstatutory double patenting rejection.  A response is respectfully requested of Applicant.









Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,880,427.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,880,427 recites “Apparatus providing enhanced echo suppression in a conferencing system having at least one microphone and at least one speaker, comprising: at least one microphone input receiving at least one microphone input signal from the at least one microphone; at least one speaker input providing at least one speaker input signal for the at least one speaker; at least one processor having at least one primary echo-suppressor, the at least one primary echo-suppressor receiving (i) the at least one microphone input signal and (ii) the at least one speaker input signal, the at least one primary echo-suppressor providing at least one echo-suppressed microphone signal; and the at least one processor having at least one secondary echo-suppressor, the at least one secondary echo-suppressor receiving the at least one echo-suppressed microphone signal and providing an output signal; wherein the at least one processor provides the at least one echo-suppressed microphone signal to the at least one secondary echo-suppressor without providing the at least one speaker input signal directly to the at least one secondary echo-suppressor”, and claim 2 of the present application recites “An apparatus providing enhanced echo suppression in a conferencing system having at least one microphone and at least one speaker, comprising: at least one primary echo-suppressor configured to receive at least one microphone input signal from the at least one microphone and at least one speaker input signal from the at least one speaker, and configured to produce at least one echo estimate signal and at least one echo- suppressed microphone signal; and at least one secondary echo-suppressor configured to receive the at least one echo- suppressed microphone signal and one or more selected from a group consisting of the at least one echo estimate signal and the at least one microphone input signal, and configured to produce an echo-processed microphone signal”.

Claims 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,880,427.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. 10,880,427 recites “A method of providing enhanced echo suppression in a conferencing system having at least one microphone and at least one speaker, comprising: receiving at least one microphone input signal from the at least one microphone; receiving at least one speaker input signal for the at least one speaker; using at least one processor having at least one primary echo-suppressor, the at least one primary echo-suppressor receiving (i) the at least one microphone input signal and (ii) the at least one speaker input signal, the at least one primary echo-suppressor providing at least one echo-suppressed microphone signal; and using the at least one processor having at least one secondary echo-suppressor, the at least one secondary echo-suppressor receiving the at least one echo-suppressed microphone signal and providing an output signal; wherein the at least one processor provides the at least one echo-suppressed microphone signal to the at least one secondary echo-suppressor without providing the at least one speaker input signal directly to the at least one secondary echo-suppressor”, and claim 9 of the present application recites “A method of providing enhanced echo suppression in a conferencing system having at least one microphone and at least one speaker, comprising: receiving at least one microphone input signal from the at least one microphone; receiving at least one speaker input signal from the at least one speaker via at least one primary echo-suppressor; producing at least one echo estimate signal and at least one echo-suppressed microphone signal based on the at least one microphone input signal and the at least one speaker input signal via the at least one primary echo-suppressor; and producing an echo-processed microphone signal via at least one secondary echo-suppressor based on the at least one echo-suppressed microphone signal and one or more selected from a group consisting of the at least one echo estimate signal and the at least one microphone input signal”.

Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent No. 10,880,427.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 27 of U.S. Patent No. 10,880,427 recites “Program code embodied in non-transitory computer readable media for providing enhanced echo suppression in a conferencing system having at least one microphone and at least one speaker, said program comprising instructions causing at least one processor to: receive at least one microphone input signal from the at least one microphone; receive at least one speaker input signal for the at least one speaker; wherein the at least one processor has at least one primary echo-suppressor and at least one secondary echo-suppressor; cause the at least one primary echo-suppressor to receive (i) the at least one microphone input signal and (ii) the at least one speaker input signal, and to provide at least one echo-suppressed microphone signal; and cause the at least one secondary echo-suppressor to receive the at least one echo-suppressed microphone signal, and to provide an output signal; wherein the program code causes the at least one processor to provide the at least one echo-suppressed microphone signal to the at least one secondary echo-suppressor without providing the at least one speaker input signal directly to the at least one secondary echo-suppressor”, and claim 15 of the present application recites “A non-transitory computer readable media that includes a program code for providing enhanced echo suppression in a conferencing system having at least one microphone and at least one speaker, said program code comprising instructions causing at least one processor, which comprises at least one primary echo-suppressor and at least one secondary echo-suppressor, to perform: receiving at least one microphone input signal from the at least one microphone; receiving at least one speaker input signal from the at least one speaker via the at least one primary echo-suppressor; producing at least one echo estimate signal and at least one echo-suppressed microphone signal based on the at least one microphone input signal and the at least one speaker input signal via the at least one primary echo-suppressor; and producing an echo-processed microphone signal via the at least one secondary echo- suppressor based on the at least one echo-suppressed microphone signal and one or more selected from a group consisting of the at least one echo estimate signal and the at least one microphone input signal”.











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ahgren (US Patent 9,172,816) teaches echo suppression.  Ahgren (US Patent 9,277,059) teaches echo removal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486.  The examiner can normally be reached on 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652